Explanations of vote
Oral explanations of vote
(EL) Madam President, for a delicate and particularly important product in Greece's agriculture, one would expect that with a reform yielding, if anything, to the pressure of the European Court of Justice rulings there would be a safeguard for the new CMO in cotton until 2013. This consolidation would be based on the principles of the CAP under the single payment scheme, the financial guarantee of Community funds in the national envelope of each country, and the possibility of flexibility in the Member States on the management of the national envelope.
We should aim at the greatest possible area payments per hectare within the bounds of budget neutrality. We should also channel aid to producers who will improve the quality of their produce.
However, this has not been achieved. Indeed, in a proposed formation of a restructuring fund, as has been suggested in the report in the framework of the 1st pillar, it is suggested that there should be funding to modernise the sector, especially the ginning industry, as stated primarily in amendments 9, 14, 16, 23, 26, 31 and 39. There is a reconstruction to counterbalance the losses that the ginning industry will suffer as a result of any decrease in production or disturbance in the cotton market.
For these reasons, the PASOK Parliamentary Group has voted in plenary against the report on the direct support scheme for cotton.
Madam President, thank you very much for this opportunity to explain the way I voted on the TEC agreement.
I think it is fair to say that we all welcome regulatory cooperation, especially where this will help to facilitate more trade and especially where it helps facilitate transatlantic trade, because all too often, our two large trading blocks - the EU and the US - are at loggerheads on trade issues.
However, we should ensure that any agreements that we come to on common regulatory standards are not used as an excuse for joint protectionism. We have to make sure that any global standards that we arrive at together are not used as an excuse to shut out producers and suppliers from other world markets.
Therefore, as we seek to adopt common global standards, let us make sure that we are also in a position to help producers from poorer countries to adopt those standards as well, so that we are not using these standards as an excuse to shut them out from world markets.
Altogether I think on both sides we welcome this agreement, and for this reason I voted in favour.
(DE) Madam President, I voted in favour of Mr Cappato's report because it deals with one of the European Parliament's most important functions, namely to perform an oversight function in respect of the Council's and the Commission's performance on human rights policy. This strengthens the European Union's role as the guardian of human rights worldwide. As part of this process, it is essential, for example, for the Subcommittee on Human Rights to undertake a systematic evaluation of the relevant instruments, and for Parliament to be involved in the European Union's human rights dialogues.
Nonetheless, any policy pursued in this area will simply be window-dressing unless it takes, as its starting point, the basic premise that these fundamental rights are indivisible. That is the only way to ensure that credibility wins out over double standards.
Madam President, I voted against paragraph 141, which declares full support for the Yogyakarta Principles. Now, these principles are anything but clearly defined, especially on such delicate issues as sexual orientation and gender identity.
Instead, I supported Amendment 15, which 'takes note of' these principles. The point is that these principles should not be interpreted as something like a norm for the Member States.
(BG) Thank you, Mme Chair. I am taking the floor on the Cappato report because of the amendment proposed by the rapporteur himself; namely, the first amendment in which the rapporteur all of a sudden begins to philosophize on the adequacy of the modern national state and national sovereignty in modern times. Mr. Cappato may not be very clear about these things; it is up to him but absolutely the same ideas were promoted by the communist totalitarian regimes that did not care for human rights at all. The same thing which features in his amendment was explained by the communists in Bulgaria and the other Eastern European countries. Therefore I would suggest to Mr. Cappato that he visit Kim Chen Ir in North Korea if he would like to continue in the same vein. There his ideas would be shared and, I am sure, warmly welcomed.
Madam President, I voted in favour of this report. I think the EU's work in election observation missions is extremely powerful, it is extremely important, and it is conducted with a great degree of professionalism. It contributes to the democratic process and to democratic development in many underprivileged and developing countries.
I had the privilege of being chairman of Parliament's election observation mission in Sierra Leone, a very difficult country, a very poor country, a country that presented many logistical difficulties, particularly weather difficulties in the rainy season, with the mission that was conducted. It was conducted with great professionalism by all of the staff, both EU staff and locally-recruited staff.
It was indeed very humbling to see the enthusiasm with which the election was viewed by many ordinary Sierra Leoneans, queuing up for many hours in the rain to cast their votes in a democratic election. Our contribution to that is well worth the relatively small amount of money, and I am delighted to welcome this report and vote in favour of it.
Madam President, thank you very much for giving me this opportunity to give my explanation of vote on the Ford report on the agreement with ASEAN.
In general I think we prefer to improve and increase international trade through the multilateral framework of the World Trade Organisation, but I think we have to recognise the role that bilaterals play in extending trade and the benefits of globalisation throughout the world.
I thought it was particularly important in this report that we highlighted human rights issues. Generally I am rather sceptical when we do this, because quite often it is an excuse for protectionism against products from other countries. But in this context it is particularly appropriate, given that Burma is a member of ASEAN.
However, I did have a real problem with this, because I did initially put an amendment to committee, which was accepted, saying that if particular ASEAN countries did not want to be part of this agreement, we should still go ahead with agreements with those countries that did want to. We should not let the most protectionist country hold up agreements.
Unfortunately the EU is hell-bent on trade-block-to-trade-block negotiations, and for this reason I abstained.
(IT) Madam President, ladies and gentlemen, it gives me great satisfaction to make this explanation of vote while you are in the Chair, Mrs Morgantini, and especially with the welcome sound of Members applauding behind me. I wish to say in my personal capacity, and this relates to me personally as an individual Member and also as a representative of the Pensioners' Party, that I voted against this report on the regulation of lobbies. The reason is this: I am unimpressed by the fact that it is taken for granted that Members of the European Parliament are influenced in their decisions by other people, and that, consequently, regulation is deemed necessary.
True enough, I have always been influenced in my decision-making by Carlo Fatuzzo, by Carlo Fatuzzo alone and by none other than Carlo Fatuzzo. I therefore find it very odd that any such possibility can be accepted. If anything at all were to be done, or should be done, to help us better understand the documents on which we vote, we ought to have experts available who each say the opposite of the other, and then we can use our own intelligence to decide.
I would conclude by asking myself and asking you this, Madam President: who influenced the decision to regulate lobbies? There is obviously a lobby - the lobby of lobbies - which has influenced the rules on lobbies!
I see that you are still an individualist: I hope you will have an opportunity to compare notes with others.
Madam President, firstly it is a huge pleasure to see you in the chair today. You should be chairing more sessions. It is also a huge pleasure to follow Mr Fatuzzo in an explanation of vote. Fortunately, I did not do it through my first mandate, otherwise I would never have had lunch in Strasbourg.
I was wondering, when we were voting on this report, whether we were actually targeting the correct audience. It is good that we are honest about the lobbyists that we see in this place, and it is good that we get a record of who the Commission is seeing. But I do wonder if we should not get a record also of who the Commission is influencing to try and influence parliamentary votes on directives it is sending through.
Already we have had exposed by my illustrious colleague Mr Hannon, in Commission Questions, the amount of money that charity organisations like the NSPCC in the UK get directly from the European Commission, and then it comes as no surprise when they write to us to say: actually, we should be in favour of the Lisbon Treaty.
There are a whole bunch of organisations that received EU money when it came to the Citizens' Agora in the build-up to the Lisbon Treaty, yet they were all on one side of the argument. There is a small problem with democracy in this place: the people we fund tend to be the wrong ones, and actually it would be better if we cut all this money out altogether.
Madam President, lobbyists love Brussels. They arrive in the European institutions and they perceive at once that the system was designed by and for people like them.
They can get legislation through here that would never pass through a popularly elected legislature. I am thinking of bills such as the ban on higher-dose vitamin and mineral supplements that was the subject of intense opposition in all the Member States but that was pushed through here by a few large pharmaceutical corporations in backroom deals.
So much, I think, is well known outside this Chamber. What is perhaps less widely appreciated is the extent to which these lobbying organisations, as my colleague Mr Heaton-Harris has just said, are themselves creatures of the European Union, wholly dependent on the Commission for their funding.
And so, when the European Commission goes through the motions of consulting civil society, what it actually means is that it is consulting the European Union of Journalists, the European Women's Lobby, the European Trades Unions Congress and a bunch of other organisations that depend on the European taxpayer for every euro of their income.
I am bound to ask whether there is anybody out there in the nation states who genuinely supports this project without, on some level, being paid to. The way of testing whether I am right about that is to put your Lisbon Treaty to the people in a referendum. Pactio Olisipiensis censenda est!
(PL) Madam President, in the context of this important report I would like to draw attention to the issue of sport amongst young people at local level.
Actions aimed at making physical activity more attractive to children and young people should be promoted, as should schools that actively support sport. It is therefore essential to support projects aimed at the development of sporting facilities in schools and beyond, together with plans to involve children in extra-curricular activities.
I believe that it is important to support sporting activities at grass roots , that is to say, at the level that is closest to the citizen. This can be achieved by providing appropriate financial support to smaller clubs and sport facilities.
Madam President, I did speak in the main debate on this subject. But what I did not do was actually explain why I voted against. This was because of all sorts of reasons I explained in my vote. I would have loved to have voted in favour of this, if only the European institutions were doing something useful in sport.
Last year in the budget debate, we actually voted as a Parliament against a line of money which had been match-funded for the Special Olympic Movement for Unified Sports, a programme which would have run across 10 countries of the European Union involving 3 000 people with intellectual disability.
I am bringing this proposal back - and I have been talking to all the different rapporteurs in this place - but you do wonder actually how interested this place is in sport. Maybe it just wants to suck the power up so it can dabble in people's everyday lives. But it does not want to actually do anything positive sometimes when it comes to people with disabilities.
I think we missed an opportunity last year. I will be pressing this again this year and I record this interest with the Special Olympics, a wonderful organisation, here today.
(PL) Madam President, I voted in favour of the report by Mr Mavrommatis. I did so not only because I consider it to be a comprehensive and well-prepared report, but also because I am particularly grateful to the rapporteur and to the Committee on Culture and Education for incorporating the amendments I tabled to the document. These amendments aim to ensure equal treatment for disabled sportspeople in the context of social solutions. Certain national legislative systems provide for financial support of Olympic athletes experiencing financial difficulties after the end of their sporting careers, but the provisions concerned do not apply to Paralympic athletes. Involvement in sport heightens the sense of personal dignity and self-esteem of the disabled.
Madam President, I do not know whether I am in order or not. I have not made a written application for an explanation of vote. But if I may just very briefly reply to my good friend and colleague, Mr Heaton-Harris, I think we all have our own points of view about the value of the European institutions, but I do not think it is fair to attack the European Union, national governments, local government, for being interested or disinterested in the question of the disabled and sport.
I have many examples in my constituency where the European Union quite frankly has brought enormous benefits to people - disabled and, indeed, not disabled. I just think it is unfair to attack any institution in that way. I think all of us want to do what we can to encourage sport, to encourage everybody to take a fair part. Whether you are pro-European or anti-European, that is another issue.
(FI) Madam President, I would like to say a few words about Mr Mavrommatis' report. I voted in favour of it and I consider it to be excellent. What is especially good about it in my opinion is that it recognises the specificity of sport and gives attention to special needs groups, including the disabled. I agree with Mr Beazley and I do not completely understand my good friend Mr Heaton-Harris's logic in this matter, as it is exactly in this way that we can ensure that special needs groups and the disabled receive equal treatment. Healthy exercise is one of the specific priority areas in this report. Sport has also proven to be a very good way to prevent racism and xenophobia.
I also want to say that there was something wrong with my voting machine and, for example, at point 42 I could not get it to work properly. I hope that the technical department will look into why my voting machine sometimes jammed. I noticed that others had the same problems, and I wish to send a message to the technical department that hopefully next time it will be working properly.
(DE) Madam President, may I begin with the Mavrommatis report. I voted in favour of the report because it particularly emphasises the contribution made to the financing of sport by the lotteries and Austria's casinos. I welcome the paragraph in question. I voted for the Friedrich report because it rejected the attack on the unique and wide-ranging role played by the recognised churches in society, and also offers a more nuanced view of the role of lawyers. I attach great importance to the expertise and information that we derive from our exchange of experience and dialogue about possible solutions with citizens, interest groups, lawyers and lobbyists.
I would like to take this opportunity to express my thanks for the hundreds of discussions, as well as the countless e-mails and ideas that I receive. A few of them are irritating because they simply take up valuable time, but I have found the majority to be both informative and useful. Once again, I would like to express my thanks for that, but I would also like to say that the responsibility for the way we deal with lobbyists ultimately lies with us. We decide who we want to talk to, how much of our time they take up, what we talk about, and how we develop a working relationship. I say 'yes' to clear and transparent rules, but 'no' to overregulation which makes this working relationship more difficult and bureaucratic.
Written explanations of vote
in writing. - (PT) As we believe it is important to maintain and improve, as necessary, the agreement with the Republic of Seychelles, we agree with the assessment describing as inadequate the inclusion in the text of the protocol (setting out the fishing opportunities and their financial contribution) of considerations on the state of local port infrastructures and the possibility of changing aspects (including the objectives in using the financial contribution) under the exclusive competence of the Seychelles authorities.
Likewise, we regard as negative the proposal to include measures, such as those on the suspension of licences by the European Commission, which do not take into account, in particular, respect for and protection of the competences of the Member States.
Furthermore, the principle of equal pay for equal work is still not ensured as the agreement only specifies that the wage conditions of crews from the Seychelles, on board vessels originating from EU countries which will benefit from the agreement, cannot be worse than those of crews from the Seychelles carrying out similar work on board vessels from that country.
in writing. - I voted against the report of Mr Ortuondo Larrea relating to a fishing agreement with the Seychelles. The CFP has been an unmitigated disaster and has not promoted a sustainable fishing industry around our coasts.
As a result of this, hundreds of Scottish boats have had to be scrapped and fishing communities have suffered. The answer to this is not to export other Member States' over-capacity in the form of third-country fishing agreements.
If other Member States have too many boats to fish their own traditional fishing waters they should address this issue themselves - and not depend upon the EU to find more waters for them to plunder.
in writing. - (FR) I am pleased that the European Parliament approved the amendments to the Fisheries Partnership Agreement between the European Community and the Seychelles for the period 2005-2011.
The changes do not modify the fundamental elements of the Agreement. They are merely a reflection of the success achieved and allow a practical adaptation that corresponds to actual needs. That is why, given the average level of catches over the past three years, the reference tonnage has been increased from 55 000 tonnes to 63 000 tonnes. Moreover, in order to balance the situation, the fee paid by shipowners has been increased to EUR 35 per tonne to bring the protocol into line with other tuna agreements, hence reducing the Community contribution from EUR 75 to EUR 65 per tonne. The total annual financial contribution thus increases from EUR 4 125 000 to EUR 5 355 000.
The success of this Agreement reflects the European Union's clear and mutual interest in concluding partnership agreements, notably in the fisheries sector. The Réunion fleet has been able to benefit from these fishing possibilities and I hope that the vote today will help to strengthen and stimulate our maritime economy.
in writing. - (PL) The sea and maritime resources are very important for the European Union in terms of employment and economic growth. They are a source of food and energy. In addition, coastal regions are experiencing significant development of the tourist industry, which represents an important sector of the economy. Maritime resources should be exploited in a responsible manner.
The EU's fishing sector is the second largest in the world. The fisheries and aquaculture sector supplies approximately 7.3 million tonnes of fish a year; 360 000 people are employed in the fisheries and processing sector. I therefore believe that the EU should reach agreements with third countries on common fisheries policies, or improve existing arrangements.
in writing. - (PT) We support the application of more individual rules, with derogations and specific, different and tailored measures duly adapted to the economic realities of the outermost regions and more favourable to their production capacities.
This report aims to apply a special rate of excise duty to beer produced in Madeira. This rate, which is lower than the national rate fixed, will apply in those cases where the annual production of the brewery does not exceed 300 000 hectolitres.
As pointed out by the Commission, the price of locally produced beer, even with the tax benefit of 50%, is still 7.5% higher than the retail selling price of beer brewed in mainland Portugal and sold on the market of Madeira. If the benefit of the tax reduction is lost, local breweries will be unable to match the competition.
As a result, bearing in mind the specific characteristics and demands of the situation in the outermost regions, we support the measures which therefore aim to guarantee the right of production in line with the region's specific potential, which recognise the regional economy and, as a result, which guarantee the survival of the local brewing industry faced with the national and international market.
in writing. - (DE) The only reason why I am voting in favour of this decision on excise duty is its limited local scope, so it cannot adversely affect the Brauerei zu Göss brewery in Austria, which - as is well-known - produces the best beer in Europe.
in writing. - (PL) The issue dealt with by the rapporteur invites reflection on how to reconcile support for consolidation of a system of genuine competition with the principle of equality before the law. Clearly, the free market is the best mechanism for regulating the economy until something better is thought up, to paraphrase a certain statement. From that standpoint, the rapporteur's initiative may indicate interventionism, which would have negative implications for the economy. On the other hand, ensuring sustainability of the market involves protecting subdivision and preventing monopolisation. Broader debate and more expert research are required before taking a decision as important as the one involved. The report does not deal with all aspects of the subject. That is why I decided to abstain.
in writing. - (FR) I voted in favour of the report by my Italian colleague Monica Frassoni on the conclusion of an interinstitutional agreement between the European Parliament and the Commission on procedures for implementing the Council Decision laying down the procedures for the exercise of implementing powers conferred on the Commission, as amended by Decision 2006/512/EC of 17 July 2006. Unfortunately, the comitology procedure is not working well and it is becoming urgent to put in place measures to enable the Commission to exercise its implementing powers and the European Parliament to monitor it. When applicable, reference in the texts to the regulatory procedure with scrutiny is obligatory for all three institutions. I am pleased that the new agreement defines more precisely the Commission's obligation to inform Parliament in accordance with arrangements that ensure that the transmission system is transparent and efficient and that the information forwarded and the various stages of the procedure are identified. I welcome the introduction of an 'early warning system' whereby Parliament is informed of draft implementing measures. I support the idea that the Commission should make all draft implementing measures public as soon as they are formally proposed.
in writing. - (IT) Madam President, ladies and gentlemen, I am in favour of the Frassoni report concerning the new comitology procedures.
The new powers attributed to Parliament in the scrutiny procedure, enabling Members to block the passage of a text approved by the committee if the experts have not complied with their mandate, constitutes a major success for this House and an important step towards improving the balance of power between the European institutions.
I agree that it is advisable to heighten the efficiency of the procedure by making committee decisions clearer and more accessible. Similarly, I am in favour of establishing an electronic register making it easier to verify decisions taken through comitology.
It is of course essential that the three-month limit envisaged for Parliament's right of scrutiny should be confined to exceptional cases only, in keeping with the letter of the July 2007 Interinstitutional Agreement: a shorter period should be admissible only where justified on grounds of urgency or efficiency.
Some EP committees have already successfully threatened to use the right of veto in order to obtain an immediate response and clarification from the Commission. I therefore believe that this is an instrument which Parliament should increasingly use to exercise political control, too, over technical decisions.
in writing. - (FR) I voted in favour of the report by my Italian colleague Monica Frassoni on the amendment of Rule 81 of the European Parliament's Rules of Procedure on the so-called 'comitology' implementing measures. Rule 81(4) of Parliament's Rules of Procedure stipulates that where the implementing measures envisaged by the Commission are subject to the regulatory procedure with scrutiny, the time for scrutiny shall start to run when Parliament receives the draft measures in all official languages. I support the proposal to add that where shorter time limits apply, as provided for in Article 5a(5)(b) of Decision 1999/468/EC, and in cases of urgency, as provided for in Article 5a(6), unless the Chair of the parliamentary committee objects, the time for scrutiny shall start to run from the date of receipt by Parliament of the final draft implementing measures in the language versions submitted to the members of the committee established in accordance with Decision 1999/468/EC.
in writing. - (FR) Mr President, Mrs Frassoni's report highlights the somewhat cavalier attitude the Commission adopts, when it has power, in relation to the European Parliament. The rapporteur is right to remind the Commission of its duties and we support this attempt to restore a minimum of democratic scrutiny of the Commission's activity.
It is doubtful, however, whether this will result in better application of this scrutiny in the future, if only because of the Commission's secret desire to prevent Parliament from holding consultations on the measures it plans to implement.
We also regret that there is no mention of the fundamental problem, namely the extent of the Commission's implementing powers, which resemble those of a genuine legislative and regulatory authority but entrusted to civil servants, and the democratic fraud that is the comitology procedure.
We consider that the common agricultural policy should be abolished. At the same time we consider that agreements which have been entered into should be complied with. In today's vote we have therefore voted in favour of the Commission's proposal to comply with the accession treaties with Portugal, Greece and Spain in which the EU unfortunately committed itself to guaranteeing support for cotton production which also includes production support. We therefore regret that the Commission has not had the opportunity to present a proposal in this area which is in line with the policy for other agricultural sectors in which support has been de-coupled from production.
The European Parliament's report proposed an opportunity for an even lesser de-coupling of support, and we therefore chose to vote against that report.
in writing. - (PT) Given that the cotton sector is of great socio-economic importance to certain regions of the European Union, particularly Greece and Spain, the European Commission and the European Parliament should pay particular attention to this.
The truth is that, with the reform of the common agricultural policy which began in 2003, the introduction of the single payment of aid decoupled from production led, in 2006, to the Commission putting this principle into practice in the cotton sector.
However, Spain referred the matter to the European Court of Justice on the grounds that no impact assessment had been carried out prior to the reform. The Court found in Spain's favour and annulled the new support scheme for cotton.
However, the proposal now presented by the European Commission is practically identical to the previous one. In addition, barely more than a year after the implementation of the reform of the common organisation of the market in cotton, the disastrous consequences of this can already be seen: production in this sector has fallen almost 20% in Greece and over 50% in Spain. Likewise, the number of farms has dropped by 11% in Greece and 25% in Spain. Even the ginning plants are threatened.
That is why we voted against this resolution.
I have voted against the Gklavakis report, as did my political group, because, despite a limited number of positive amendments to the Commission's original motion, the overall balance is negative. Greater support for cotton growers is necessary without further cuts in production. At the same time, substantial measures for environmental protection and viable agricultural development must be adopted.
in writing. - (FR) I voted in favour of the European Parliament resolution of 8 May 2008 on the Transatlantic Economic Council, which underlines that a close transatlantic partnership is a vital instrument to shape globalisation in the interest of common values and towards an equitable political and economic global order. I share the view that a functioning and competitive transatlantic market is the base on which to anchor the transatlantic partnership so as to enable the EU and the US to jointly tackle global political and economic challenges. Secure trade is particularly important in an ever more integrated global economy, but I agree that the proposal to scan 100% of foreign containers as part of the fight against terrorist threats is unjustified and unrealistic. There is an urgent need for cooperation on the application of intellectual property rights, including measures to strengthen cooperation in the fight against counterfeiting and piracy, with a clear roadmap to facilitate mutual recognition of international patent law. I regret that monetary cooperation on the dollar/euro was not developed.
in writing. - (FR) I abstained during the final vote on this resolution for the following reasons in particular.
The resolution contains positive points, such as the reference to the precautionary principle. However, I cannot support certain proposals and objectives.
Although I can accept the principle of a transatlantic market, it will be impossible, and even less desirable, to complete it by 2015.
Completing this market implies the elimination of non-tariff barriers (para. 17), i.e. social, health, environmental and other standards. The provisions the EU has adopted in these areas through its legislation provide satisfactory protection for European consumers and citizens, and they must be maintained if not improved.
Similarly, labelling and traceability are not enough to enable consumers to make informed choices (para. 28). A consumer protection policy cannot be reduced to this type of measure. Consumers' choice of agricultural products must also be guaranteed by preventing the contamination of traditional and organic crops by GMOs.
Finally, as regards the import of American poultry treated with chlorinated water, the wording in the text is too ambiguous. Imports must be banned if we want to preserve the Community's food safety policy.
in writing. - (PT) At a time when the crisis of capitalism is deepening and its contradictions are increasing, this resolution and the goals set for the ('long-term') creation of the 'transatlantic market' are presented as a real escape route, pointing to the increasing liberalisation of the markets in these two poles of the 'triad' and pillars of NATO as a 'way out'.
In addition to reaffirming the 'transatlantic' strategic partnership, the resolution acts as a genuine roadmap to the liberalisation of the financial markets and trade relations between the EU and the US, by listing the obstacles to greater competition and capitalist concentration, to the joy and benefit of large financial and economic groups.
The resolution, in an (impossible) attempt to hide the true aims, contradictions and consequences of realising the 'transatlantic market', highlights certain potential social or environmental concerns. However, these seem to arise only as a function and variable of capitalist competition, particularly in the World Trade Organisation.
Despite trying to mitigate the situation by confronting the brutal reality of 'capitalist globalisation', the resolution conceals the profound consequences for workers and people in general, and for small and medium-sized enterprises, not only in the EU and the US but also internationally.
in writing. - We have voted against Amendment 4, because it states 'is of the opinion that any possible solution should not lead to distortion of competition'.
In the light of the issue, this underlines that economic interests are more important than public health concerns. We find this reasoning unacceptable. We believe when it comes to matters of food safety the European Union should adhere to the precautionary principle.
in writing. - (PT) The realisation that there is a great deal of life in relations between the United States and the European Union, aside from third-country issues (although, even in these, the disagreement is not necessarily insurmountable), is vitally important. This debate, the indicated texts and the document adopted today may therefore prove to be very useful.
As a result, it is essential to complete the steps needed to achieve the goal of reinforcing transatlantic economic integration. In that respect, the efforts that have been made, particularly those aimed at removing non-customs barriers (obscure general rules which severely inhibit international trade) are, as demonstrated by recent studies, extremely useful. This must therefore result in greater commitment from both parties.
Apart from that, in this same area of international trade, the commitment on both sides of the North Atlantic must be intensified and made more consistent.
in writing. - As a co-author of this resolution, I am in support of the realistic intentions of the TEC process.
It is necessary for the EU and the USA to undertake this search for barrier-reducing initiatives. In particular I welcome the steady progress that has been made on financial services, IFRS and the broker/dealer agreement.
More has to be done and other avenues should be explored, including the multilateral approach. I am concerned, however, that both sides should not wait for remedies which may or may not close differences between us. This will take hard work instead, and this is no more apparent than in the area of insurance and, in particular, the collateral issue.
The TEC is not a trade issue per se. It is about a deepening of our relationship at the regulatory level which improves the openness and efficiency of our industrial performances and which does away with the weak excuses of the past.
We now face a mounting challenge in the world where the interest for the EU and the USA is in having systems which promote growth rather than protectionism and isolationism.
TEC helps to bring the EU and USA closer together, but it will not do to rely on the outcomes of TEC by themselves. More needs to be done to fold this kind of approach into our day-to-day considerations at this level. Failure is all too easy to predict based on our political economies - hard work is needed to overcome this fear.
in writing. - (FR) I voted in favour of the own-initiative report by my Italian colleague Marco Cappato on human rights in the world in 2007. I support the statement that the Commission and the Council should take priority action - along the same lines as for the establishment of the ICC - to support the activities of the international courts involved in protecting human rights. The new United Nations Human Rights Council (UNHRC) has the potential to develop into a valuable framework for improving the human rights situation in the world. I am in favour of promoting non-violence as an essential means of ensuring respect for fundamental human rights and in favour of the fight against the death penalty. Like my colleagues, I am surprised that a number of European countries have not yet ratified the Optional Protocol to the Convention Against Torture. I am pleased to see how effective the European Instrument for Democracy and Human Rights (EIDHR) has been but its budget falls drastically short of the expectations of it, and I support an increase in the EIDHR budget from 2009.
in writing. - (IT) I am explaining my vote in favour of the report on the protection of human rights, given that they are still being infringed all too often today.
The European Union lists human rights among its founding principles, so much so that their observance rightly constitutes a prerequisite for EU accession.
The European Union therefore has a responsibility to act as a guarantor of human rights in Europe and in third countries, by means of a coherent common foreign policy that is independent of the Member States' interests and positions. The EU must promote ratification of the Statute of the International Criminal Court around the world to protect individuals from so-called crimes against humanity and to prevent genocides and other atrocities being perpetrated in future without fear of sanction; it must also help increase the efficiency and effectiveness of the UNHCR. I likewise think that the United Nations resolution on the universal moratorium on the use of the death penalty must be put into practice.
The European Union must also contribute to the observance of human rights by its major trading partners. I hope China will discontinue its practice of torture as an important sign of openness to a culture that is respectful of human rights and consistent with the spirit of peace which has always symbolised the Olympic Games.
in writing. - (FR) I welcome the adoption today of Mr Cappato's motion for a resolution on the Annual Report on Human Rights in the World 2007 and the EU's policy on the matter.
This report looks at the progress made in all parts of the world in the area of human rights and assesses the efforts made by the EU to promote human rights in its actions and policies.
It rightly underlines the need to improve the consistency of internal and external policies in this area.
The report focuses, in particular, on the question of the death penalty, on the fight against all forms of torture, and discrimination and violence against women, and on the need to strengthen the protection of children's rights.
It reiterates the EU's responsibility to promote the role of civil society in order to make the fight more effective and more pertinent and to strengthen the means envisaged for that purpose.
The June List supports the important work for human rights which is taking place all over the world, but we consider that this Annual Report is yet another attempt by this Parliament to extend the EU's competence in areas of foreign policy.
The situation in many countries is very disturbing, and the international community must of course react. However, this must take place through the UN and its various bodies which, unlike the EU, have legitimacy and broad support among a majority of states.
We have therefore chosen to vote against the report.
in writing. - (PT) Every year we are confronted with this exercise in hypocrisy of the European Parliament on human rights in the world.
Obviously the report contains points which we support. However, in essence, it is a perfect example of the instrumentalisation of human rights and their unacceptable use as a political weapon in favour of the interests of the EU's major powers, and their large financial and economic groups, and against those people who reject their dictates.
As such, there is a total absence of any references to and denouncements of the flagrant violations of human rights in Palestine, Iraq, Afghanistan, occupied Cyprus or the Western Sahara, as perpetrated by EU countries and/or their allies such as the US, Israel, Turkey or Morocco.
As such, there is once again an attempt to dissociate human rights, by subordinating them to economic and social rights. The defence of human rights - including the fact that they are indivisible and cannot be ranked - and their status as a prerequisite for respect for the rights of people and for genuine social justice, peace, freedom and democracy must form the framework of our political action. For us they are about defending the rights of people, not exercises in hypocrisy.
in writing. - I voted in favour of the Cappato report on human rights. Human rights abuses take place around the world and we in the EU must always act as advocates for those who suffer as a result.
We must also be alert to human rights abuses taking place within our own borders - with the example of rendition flights serving to show us how easily these abuses can happen.
in writing. - (FI) Mr President, I voted against the group on Amendment 12 to paragraph 94 of Mr Cappato's report, by which the concept of 'sexual and reproductive health' would be deleted. Although the term 'sexual and reproductive health' also covers abortion, which I do not support as an absolute right, in my view it needs to be mentioned in this context. Paragraph 94 is a reminder that health programmes, including sexual and reproductive health, should be prominent in the EU's development and human rights policy, in particular where gender-based violence is pervasive and women and children are put at risk of HIV/AIDS, or denied access to information, prevention and/or treatment.
in writing. - (DE) I voted in favour of the report on the state of human rights in the world in 2007 and the EU's policy in this area. Human rights are universal rights and must apply without restriction. The EU has the opportunity to champion the cause of human rights globally. An accurate analysis of the current situation is the prerequisite here, which is why I welcome Mr Cappato's initiative.
Harmonisation of the EU's human rights policy is especially important in order to achieve a common approach, for example against the death penalty or torture. A unified stance is also desirable in the international arena. Certain countries such as China, Russia and Iran appear to be making little effort to tackle the grave human rights violations occurring on their territory. The EU must present a strong and united front in its dealings with these countries, and that is only possible with a common human rights policy for the EU.
in writing. - I welcome Mr Cappato's report on the state of human rights in the world in 2007 and the EU's policy in this area. The report highlights the need for the EU to increase its focus on human rights, particularly in trade negotiations.
As well as recognising the shortcomings on human rights identified in the report I also support certain solutions Mr Cappato proposes such as a greater role for the Parliament's Human Rights Subcommittee and Council involvement in such debates. I voted in support of the report.
in writing. - (DE) It is bizarre that the European Union is proposing to declare a 'European Year of Non-Violence' while the EU itself is deploying missions in Chad, where French interests make it impossible to achieve the requisite impartiality. When it comes to the CIA's secret prisons and rendition flights, too, just how non-violent and respectful of human rights was the EU's action then? To say nothing of the fact that accession negotiations are in progress with a country which tramples minority rights under foot, treats the female section of its population as second-class citizens, and cheerfully follows the US example and, with the US's blessing, embarks on a war of aggression against its neighbour. To say nothing, too, of the flouting of democratic rights - notably by disregarding the outcomes of referenda - and the sacrifice of more and more fundamental rights on the pretext of combating terrorism.
If the EU is genuine and serious in its intention to champion human rights, then it must shed light on all the still unanswered questions regarding the US's torture prisons and the CIA's 'extraordinary rendition' programme, and immediately halt its negotiations with Turkey, for a key element of the EU's human rights policy must also be to uphold democracy and democratic values at home.
in writing. - (DE) The reasons why I did not vote for the motion for a resolution on the human rights report are as follows:
1. The report contains a number of points which are worthy of support. However, it completely ignores the absence of social and economic rights in much of the world, as a result of which millions of people are dying of hunger or lack housing and employment. The report reduces human rights to civil rights alone, and thus neglects the principle of the indivisibility of human rights, as enshrined in the UN Charter;
2. The report does not deal with the human rights violations perpetrated or endorsed by EU Member States. However, in order to avoid any accusations of hypocrisy, the EU must investigate and shed light on the human rights violations committed with the participation or compliance of EU Member States in third countries or against third-country nationals; these include, for example, the accusations of torture levelled against troops engaged in the EU's Operation Artemis in Congo;
3. War is still the worst of all human rights violations, but is completely ignored in the report. However, with the Lisbon Treaty and the announcements made in connection with France's assumption of the Council Presidency in the second half of 2008, there is a real concern that the EU will be involved in more military missions. Human rights should not be used as a pretext for these operations. This aspect is completely absent from the report.
in writing. - (PT) The report voted on today, which follows on from the Council and Commission report, has the virtue of generally being an up-to-date and critical depiction of human rights in the world. Unfortunately, however, it is not much more than this. Despite the effort made to list various European Parliament initiatives on certain situations, it seems that the goal of assessing the true impact of European policies on the promotion of human rights has not been adequately achieved. This assessment, in order to be effective, should have included a clear description of the specific objectives, a comprehensive view of all the political instruments used in this respect and then an evaluation of the results achieved. In other words, our report is an important and very significant list, but it will never be as much as it could and should have been. For this reason, I share the concern of various fellow Members, particularly in the PPE-DE Group, with regard to revising the terms under which this report and this debate occur every year.
in writing. - (ES) The PPE-DE Group voted against and flatly rejects, in the Cappato report, the paragraph referring to the Yogyakarta Principles. Only a small number of countries have signed and applied these and their content is only taken into account by the international community. The same can be said about the broad concept of 'sexual reproductive health', a catch-all term within which some try to hide or introduce ideas in which anything goes. We cannot subscribe to this.
in writing. - With the dramatic rise in global food prices, the need to see having enough food as a human right is important. This food crisis, where the poorest in our world will suffer the most, needs immediate action. I call on the European Council and Commission to use all means necessary to help those affected by the dramatic increase in food prices.
I chose to abstain from voting on this matter because Mr Cappato's report contains parts which advocate that decisions should be taken by the EU (in particular paragraphs 15, 45 and 141). I believe that it is up to the Member States to decide on issues relating to human rights.
in writing. - (PL) The Cappato report gave priority to the issue of unspecified discrimination based on sexual orientation and to reproductive rights.
At the same time it paid scant attention to current widespread infringement of religious freedom.
That is the reason why I was unable to support this report during today's vote.
in writing. - British Conservatives recognise the important role of the EU in promoting human rights and democracy in the world. We can support a number of important points that are contained in the Cappato report.
However, there are a number of paragraphs that we fundamentally disagree with. For instance, paragraphs 2, 5, 14, 15, 30 and 38. In addition, British Conservative Members have, in accordance with convention, been given a free vote on matters relating to the death penalty and abortion.
We have voted in favour on the final vote because we wish to make clear our support, in principle, for the cause of upholding and strengthening human rights throughout the world. We believe the EU's Member States have an important role to play in this task.
in writing. - (DE) I did not vote for the human rights report, for the following reasons:
1. Human rights are inalienable, indivisible and universally applicable. Nonetheless, social and economic rights, and the massive violation of these rights worldwide, barely feature in the report. The fact that millions of people are deprived of their most basic rights, the fact that - partly as a result of the EU's highly problematical policies - they have less and less food available, and that hunger, disease and a lack of decent housing are their cruel reality, that many people have no access to education, and that workers' rights are being trampled under foot: all this is largely ignored.
2. The report fails to make any mention of the human rights violations that are occurring in the EU itself and in which the EU is involved around the world, partly as a result of its military and armaments policy and its ever-expanding military missions. Only the human rights violations taking place outside the EU are criticised; the EU's own omissions and responsibilities are ignored. The internal and external effects of the EU's neoliberal policies, with their negative consequences for human and fundamental rights, are not mentioned in the report.
3. The report adopts a highly selective approach to the voicing of criticism, as the choice of countries selected for criticism and the scope of this criticism demonstrate. Human rights policy cannot be based on political exigencies, however, if it is to retain any credibility.
in writing. - (FR) I voted in favour of the own-initiative report prepared jointly by my Belgian colleague Véronique de Keyser and my Spanish colleague José Ignacio Salafranca Sánchez-Neyra on EU election observation missions (EOMs). The observation of elections, particularly in new democracies, must continue to be an EU priority because although elections do not constitute a democracy, they are a key component of it and, consequently, a fundamental right of the people.
Like my colleagues, I regret that the Union still lacks a common, comprehensive strategy for promoting democracy. It is essential to continue to carry out post-election operations because it is not enough, in some cases, to adopt a passive attitude towards countries whose election process has been harshly criticised by observers.
in writing. - I support De Keyser and Salafranca's report as someone who has been on two occasions a Chief Observer on behalf of the European Union; Indonesia 2004, Aceh 2006/7. I believe that the work done by the Union improving the integrity of the electoral process is vital. Our job is generally not to confirm the winners but to reassure those who have lost that they have lost fairly and can be vital in diffusing tension post election.
While I agree with the participation of nationals from countries outside the EU like Switzerland, Norway and Canada, we do need to ensure that the majority of those present are EU nationals. On one occasion to my knowledge they were close to forming a majority of the missions observers.
It is right and proper as paragraph 38 states that we should give support post election to new Parliaments. I am aware as someone who has behalf on the UNDP on advising the new Indonesian Parliament in 1999 on revisions to their Rules of Procedure, of exactly how useful this can be. I congratulate my two colleagues on their report which I am sure we will revisit in the new legislature after 2009.
We are opposed to the passages in the report which seek to turn the EU's election observation missions into policy toward third countries. Irregularities found should be dealt with through bodies with greater legitimacy and broader support than the EU, in this case primarily the OSCE and the UN.
However, the EU does have a role to play as an election observer together with these other international bodies. The experience and expertise which the EU has built up is of great importance and should also be used in future.
We have therefore chosen to support the report.
in writing. - (PT) This own-initiative report must not be viewed in isolation, but rather as an integrated element of the EU's common foreign and security policy. As a result, we would say that it is imbued with an attitude of arrogance and self-praise, one example of which is the self-assessment of the EU as 'leading' in the area of international election observation.
It is based on this attitude of the 'superiority' of the 'values' and conduct of the EU that frequent attempts are made to use election observation missions as an instrument of pressure and interference in the internal affairs of countries, mainly those which insist on development projects based on an affirmation of national sovereignty and independence.
Viewed in another way, what is the EU actually attempting to do with the 'common, comprehensive strategy for promoting democracy'? What is the EU attempting to do with the financing of national parliaments and political parties in other countries? The answer is given by our own situation. The EU is attempting to impose a single model (of capitalism) on people. This model serves the interests of intensified exploitation and imposes the liberalisation of international trade. It accepts the sacrifice of progress for people and development for countries to the interests of multinationals.
in writing. - I supported the De Keyser/Salafranca Sanchez-Neyra report, which deals with important issues. The EU's commitment to reinforcing democratic processes is a worthy cause and the report rightly notes that democracy can only exist within the context of the long-term rooting of democratic values.
This crucial fact was ignored when the US and UK decided to go to war in Iraq. The disastrous circumstances which now exist in that country merely go to prove that democratic values must be nurtured and cannot exist at the end of the barrel of a gun.
in writing. - (DE) I am in favour of strengthening the EU's election observation missions in order to provide effective support to young democracies.
In this context, I welcome the call for a European consensus on the promotion of democracy, which could boost the effectiveness of election observation missions.
Elections are an important step towards stable democracy and have great symbolic significance both for the country concerned and for the wider international community. The EU has taken on a leading role in election observation and should now develop this role intensively. In this context, improving post-election follow-up is especially important, in my view. The EU must identify the key challenges arising from the conduct of the elections and respond in a unified and comprehensible manner. It would also be sensible for the European Parliament to provide support for the newly elected parliament.
I fully endorse all these objectives, especially as my own experiences as an EU election observer in Guatemala testify to their necessity.
in writing. - Election Observation Missions form a key part of the EU's foreign policy role. As a Union of democratic states, the EU's experience should be shared effectively and requests for our cooperation in the election process should be encouraged throughout the world.
It is by improving the practices and methodology of the Union's Observation Missions that we can effectively contribute to strengthening democracy throughout the world. I therefore voted in favour of Mr Salafranca Sánchez-Neyra's and Mrs De Keyser's joint report.
in writing. - (DE) This House flies the flag for democracy and sends its observers to various elections. For the citizens of the country concerned, it is vital that these elections are conducted fairly and in a proper manner. Our influence here also makes an important contribution to democratic progress, provided, of course, that our recommendations are genuinely taken to heart.
However, let us not delude ourselves about our own adherence to democratic standards here in the EU: not as long as someone who voices unpopular truths is written off as a right-wing radical; not as long as a Treaty which was rejected in referenda in two Member States is pushed through the parliaments in a cosmetically enhanced form; not as long as the population is allowed to vote repeatedly until the desired outcome is achieved; and certainly not while there are plans to allow Turkey's accession to the European Union against the popular will.
in writing. - (PT) The moment of an election is not in any way the only moment or the only exponent of democracy. However, it is often the turning point. In countries without an electoral tradition, the holding of elections can be and often is the occasion when the process of democratisation becomes irreversible. However, this is a process that we are talking about. For this reason, everything stated in this report on the success, difficulties, inadequacies and needs for reform of the European Union's election observation missions (EOMs) is important and deserves our full attention, but it will always miss the essential point: the overall contribution of the various European instruments to the achievement of democracy (in which the EU's EOMs are obviously involved). This, I believe, is the challenge raised by this debate which, having made us think about it, we must accept. The promotion and protection of democracy are not only part of the DNA of the European Union but are also part of its world vision, both in terms of principles and values and in terms of its own interests.
in writing. - (FR) I voted in favour of the excellent own-initiative report by my esteemed British colleague Glyn Ford on trade and economic relations with the Association of South East Asian Nations (ASEAN), which is part of a broader strategy of bilateral and inter-regional negotiations with the trading partners.
A partnership and cooperation agreement (PCA), containing enforceable human rights clauses, is a prerequisite for the Union to conclude a free trade agreement (FTA) with any country. A resolution to the problem of banking secrecy in Singapore is essential if there is to be a real prospect of concluding a region-to-region free trade agreement. Like my colleagues, I attach particular importance to the fight against counterfeit pharmaceuticals, which represent unfair competition and a danger to consumers.
I regret the adoption of the principle of the maximum use of flexibilities set out in the Declaration amending the Trade-Related Aspects of Intellectual Property Rights Agreement (TRIPS Agreement) and access to medicines, given the lack of any serious evaluation of these mechanisms.
in writing. - (IT) Madam President, ladies and gentlemen, I am backing this report because I am convinced that free trade is a necessary step towards global well-being.
However, our support for any supranational economic agreement has to be dependent on stringent rules committing all parties to ratification of the fundamental ILO conventions, thereby guaranteeing that employees are safeguarded and protected.
As the rapporteur has recalled, ASEAN as a whole is the EU's fifth largest trading partner. This highlights our many trading interests in that region, which is without doubt a rapidly growing market.
The region's strong presence, and the absence of effective local employment legislation, obliges us to ensure that the new agreement lays down robust rules not only of an economic nature but also, above all, as concerns employment, the environment and human rights, thereby limiting the effect of social dumping.
Product safety and the protection of employees and the environment cannot and must not be jeopardised by any kind of purely economic agreement.
All of us, united by identical values, have a moral and institutional duty to find the courage to be much more rigorous and selective in choosing our trading partners: all of our partners must provide Europe with guarantees that they set an example to other peoples around the world.
We are opposed to the fact that the report contains a number of aspects which have nothing to do with trade policy. The political situation in Myanmar and the release of political prisoners are very important issues, but they should not be made part of the EU's supranational trade policy. We see this as yet another attempt on the part of the EU to expand its powers in the area of foreign policy.
On the other hand, the June List sees free-trade agreements between the EU and other regions as a natural consequence of having a single market and a common commercial policy. We have therefore, in spite of everything, chosen to vote in favour of the report.
in writing. - (PT) According to the report, obtaining commercial advantages by establishing free trade agreements (FTAs) with various regions is the best political strategy for Europe to overcome the crisis, at least while the impasse in the World Trade Organisation continues.
However, the report also looks to go further. In parallel with the FTAs, it argues for the economic integration of regions, in a similar way to the EU, and, if possible, subordinated economically and politically to the latter.
The broad rejection of the amendments tabled by our Group clearly reveals the ultimate goal: to liberalise without taking account of means or consequences. Even amendments which underlined the need to take account of existing disparities between the two regions and the objectives of creating employment and ensuring sustainable economic development, food sovereignty and security, and environmental protection were rejected. Not even the objective of facilitating access to medicines and to the transfer of technologies was accepted by the majority of the House without conditions.
The effects of this policy are evident, such as the rise in energy and food prices and the increase in social inequalities and regional disparities, poverty, hunger and disease.
We could therefore only vote against this report.
in writing. - I support Glyn Ford's report on Trade and Economic Relations with ASEAN. It is essential that the Commission includes strong IPR clauses in the new generation of FTAs that it is proposing. Such a move would not only stimulate innovation and research in the ASEAN countries but also, more importantly protect consumers from unsafe counterfeit goods such as fake pharmaceuticals.
Indeed, a recent OECD survey on counterfeiting, discussed in Parliament this week, states that trade in counterfeit goods in Malaysia and the Philippines has reached proportions similar to China. The report deals with these issues and I voted in favour of its recommendations.
in writing. - I shall be voting in favour of this excellent report. Key for me were Amendments 7 and 14 and paragraph 42.
These sections recognise the importance of ensuring accessible and sustainable public services - Amendment 7; the enforcement of labour standards through a dispute settlement mechanism - Amendment 14; and the need to treat environmentally friendly and fair trade goods differently when it comes to tariffs - paragraph 42.
I congratulate the rapporteur, Mr Ford, on his report.
in writing - (PL) I voted in favour of the report by Mr Ford on trade and economic relations with ASEAN (the Association of the South East Asian Nations).
I should like to emphasise that for it to bear fruit, an agreement requires the commitment of both partners. In the light of reports on recent negotiating rounds, the prospects for an early and ambitious agreement with ASEAN may be undermined by a lack of negotiating capacity and difficulties in developing a common position. ASEAN would be the EU's fifth most important trading partner.
The report supports the concept of a free trade agreement with ASEAN provided that the agreement meets certain key conditions. It is important to ensure that consumer protection is not curtailed or environmental protection reduced.
Negotiating an agreement with a region composed of 10 independent countries is very complicated and time-consuming. At the same time, interregional agreements do offer significant gains because they promote regional integration, which strengthens partner countries' economies and reduces the number of regulations.
in writing. - (PL) The European Union should exercise particular care when handling trade and economic relations with third countries.
The rate of GDP growth in ASEAN countries is increasing year on year. Amongst other forecasts, the Bangko Sentral ng Pilipinas is anticipating an increase of between 4.8% and 5.5% in the Philippines' GDP. It also predicts an 11% increase in exports and a 10% increase in the value of remittances in foreign currencies from Filipinos working abroad.
Malaysia's GDP translates into USD 6 721 per inhabitant. It is forecast to increase to USD 7 596 in 2008. In 2007 the Malaysian economy recorded a 6.3% increase in GDP. Total GDP growth for all ASEAN member countries is estimated at around 6%. These are important indicators for assessing trade and economic relations with the countries of South East Asia (ASEAN).
in writing. - (PT) A response is urgently needed to the problem of a lack of information on deep-sea fish stocks and also data on catches and fishing effort and their implications for the populations of each species.
Just as this information is vital for producing studies and scientific opinions, it can also decisively contribute to the establishment of adequate fishing management measures.
We therefore feel it is essential that this forms one of the priorities of the Member States' action in terms of improving the collection and availability of reliable data, including the analysis of reasons for non-application or less correct application of the management measures in force, as mentioned in the report. The possibility raised by international organisations of some of these species suffering from overfishing reinforces this need.
The aim must be to adopt a precautionary approach which tries to balance fishing opportunities with stock stability. We therefore support the amendments tabled. We consider that the measures to be adopted must take account of the specific nature of each species, the fishing area and the fishing gear used, particularly those which are more selective and have less impact on the seabed.
in writing. - I voted in favour of the Miguélez Ramos report on deep-sea fisheries. Deep-sea fishing is a fairly recent innovation and a number of previously unexploited fish stocks have been targeted with little scientific research or legal regulation. It is right therefore that these issues are addressed.
I welcome the call in Mrs Miguélez Ramos' report for fishermen and their associations to be fully involved in defining measures designed to safeguard the marine environment. Sustainable fisheries depend upon decisions being taken at a local level and involving those to whom they are addressed.
in writing. - (PL) Mr President, some 2 500 lobbying organisations are currently active in Brussels. More than 300 of these are representations of local and regional authorities operating as if they were embassies. They include the representation of Małopolska (Lesser Poland) which is my European constituency. I should like to take the opportunity provided by the debate on the report before the House to draw attention to the issue of the relationship between EU institutions and organisations of this type. As they strive to obtain reliable information from European institutions, the representatives of local and regional authorities also supply the most recent data on the situation in their regions. The rapporteur stated that transparency is a two-way street. Following on from that statement I should like to emphasise the importance of increased transparency on the part of the European institutions, and equal treatment of all organisations represented in Brussels.
I supported the aforementioned report because of the specific examples of how the European Parliament can improve the transparency of the procedures applied to external organisations.
in writing. - (PT) It is well-known that the professional lobbying sector - with the aim of influencing EU policy making - is developing fast and constantly in Brussels. It is therefore necessary, at the very least, to lay down rules which ensure that information is provided on the interests represented by lobbyists, although, even so, it will always be difficult to ensure that there is transparency and that unethical practices are avoided. That is why we voted in favour of this report.
However, we can only regret that the proposals tabled by our Group were not adopted, specifically those arguing that interest representatives, in addition to being under an obligation to register, should also be obliged to disclose their expenditure on their activities, particularly by giving the same information on interest representation expenditure spent on Members of the European Parliament as the latter are obliged to disclose in their financial declarations.
in writing. - I will be supporting this report, strengthening as it does the rules of the European institutions regarding lobbyists. I was the author of the first report on this subject more than a decade ago, in January 1996, produced by the then Rules Committee, and the legislations we currently have in place regarding lobbyist are those proposed in my original report.
More than 10 years on it is clearly time to modify and strengthen these rules. We failed last time to have a common system for all of the institutions but this now seems possible. For me lobbyists are all those who want to come into the Parliament, Commission or Council to influence the decision-making process, whether employers or employees, consumer groups, producer groups or special interest groups.
It is estimated there are around 5 000 lobbyist in Brussels - seven for each and every MEP. The vast majority do a good job - a very small number do not. We need to ensure that the few do not taint the many and that our work benefits from outside inputs rather than being distorted by it. I look forward to the proposals for a 'common legislation' by the end of the year.
in writing. - (FR) I abstained on the Stubb report on the framework for the activities of lobbyists because I believe that some of my fellow Members are making too much of a fuss over an activity that is as old as mankind, namely the attempt to influence decision-makers. It is normal for citizens to get together to defend their interests. Trade unions, employers' associations and NGOs have the right to defend their interests to any legislator. The legislator has the duty to listen before making a decision. However, the legislator must remain independent, hence the importance of Members declaring their financial interests. Nevertheless, the report's main shortcoming is that it remains silent on the funding of certain associations from the EU budget. That is an area where transparency should also come into play.
in writing. - (FR) Mr President, ladies and gentlemen, it is perfectly normal to consult the parties affected by legislation that is being prepared or adopted. As parliamentarians who are called upon to make decisions on issues that are sometimes extremely technical, we are the first to recognise the very important informative role played by what are commonly known as lobbyists. Their activity is useful, but their relations with all the institutions must be governed by a strong, coherent framework, and that is why we will vote in favour of this report. I would, however, like to make a number of comments. It is important not to put all interest groups together: the representatives of multinationals or NGOs cannot be treated in the same way as the representatives of democratic local or national authorities. In our opinion, the 'legislative footprint', i.e. the reference to the groups consulted, must be compulsory, notably for the Commission. We know how much influence these groups have on the preparation of legislative proposals or the direction of a European policy, and how difficult it is for the legislator to amend such proposals or directions to any great extent. Finally, the financial information requested of lobbyists must be sufficiently detailed to enable us to identify clearly the financial interests at stake and the source of the funding.
in writing. - (FR) I voted in favour of this report, which ensures greater transparency. Lobbyists are important actors who can provide useful expertise. It is, however, essential to be able to identify the organisations represented by the pressure groups. A compulsory public register for lobbyists, shared by the Council, the Commission and Parliament and listing all of their sources of funding, is a good initiative that will provide greater clarity. The establishment of a 'one-stop shop' where lobbyists could register only once in order to have access to Parliament, the Commission and the Council will also simplify the situation. It is normal, too, that sanctions should be envisaged for lobbyists who do not comply with the code of conduct.
There should be a set of rules governing permanent access by lobbyists to the premises of the European Parliament. We support the current Code of Conduct. We support increased transparency in political decision-making.
We voted against the report because it leads to a bureaucracy which counteracts its own objectives. Comprehensive regulation of the contacts of politicians obstructs natural and open contact between citizens and elected representatives. Citizens should be able to contact their representatives without their conversations and opinions being reported openly.
It is not possible to provide a detailed account of how opinions and views are formed. The argument and responsibility for decisions must be transparent, not the dialogue between individuals. It is important to safeguard the integrity of individual parliamentarians and individual citizens.
The transparency which is proposed in the report risks becoming illusory and misleading. Transparency must be based on politicians taking responsibility for their positions and accounting for their motives.
Furthermore, a common register of lobbyists shared by the European Parliament and the Commission would be to give up Parliament's independence.
In summary, political decision-making should be based on the elected representatives having and being presumed to have integrity.
in writing. - I welcome the proposed register of lobbyists. At a time when public confidence in politics is at a low, it is essential that the political institutions are as transparent in their operations as possible.
I also welcome the fact that lawyers will be exempt from registration when giving legal advice; this is in keeping with the principle long recognised in the Scottish legal tradition of lawyer-client confidentiality.
However, a number of my own group's key amendments designed to make stricter rules were unsuccessful and accordingly both I and the group abstained on the final vote.
in writing. - (RO) I voted in favour of this report, but I believe more actions could be adopted in order to guarantee a balanced representation of the citizens, without favouring the groups of interests around the European institutions.
The lobby activity has experienced an important evolution, currently reaching over 2,500 organizations with more than 15,000 employees in Brussels alone. Once the Lisbon Treaty comes into force and new competencies are created for the Parliament and the European Union, this tendency will intensify. While the groups of interests with headquarters in Brussels have easy access to the European political process, the groups of citizens and the nongovernmental organizations do not have the same means to make their voice heard when adopting the European legislative acts. It is obvious that we have to facilitate the dialogue between the European institutions and those organizations in the Member States.
For this reason, I believe the Commission and the Parliament representations should fulfil the function of transmitting the opinions and various initiatives of the citizens to the European decision-making institutions. We should also create the adequate budgetary lines for financing this activity.
in writing. - (PL) I am glad that the European Parliament is dealing with lobbying. This cannot be a taboo subject for public opinion. Certain rules are required, and transparency is essential. This is a sensitive area in political and economic terms. We are aware that lawmakers benefit from the subject-specific knowledge gained from contacts with experts. This is also a type of dialogue with society, and has a kind of reciprocal effect. After all, Members and officials of the European Commission and other institutions do not operate in their own isolated world. The knowledge gained enables them to create better and more user-friendly legislation.
On the other hand, the question of unfair influence on lawmaking arises. There are also instances when the law is slanted so as to favour the interests of specific pressure groups, such as pro-abortionists and large corporations. This leads directly to corruption and the final outcome is not genuine legislation but a hotchpotch of provisions.
Will we really contrive to make legal provisions stricter and tighten them up so as to prevent inappropriate lobbying and corruption? Sadly, the answer is obvious. We will be unable to do so. It will always be possible to find a loophole in the provisions or a way around them. We should also bear in mind that so-called bad lobbying is also possible through direct contacts in the Member States.
I am positively inclined towards the report, but cannot accept the amendments whereby churches are deemed to be lobby groups. We must consider ethics, compliance with transparency and morality as well as the letter of the law. Morality can never be the enemy of democracy!
in writing. - (FI) Mr President, it is a pity that Amendment 7, which was proposed on behalf of my group, was not adopted. The amendment would have been essential to understand the scale of the debate on lobbying, not just as a reminder to the Commission but also to a wider audience. A good example of this is the environmental organisations, whose resources are frequently compared to those of industry, though in an utterly peculiar way: the budget for a single organisation's forest campaign might be compared to the totals for the entire budgets of all forest companies. This is to forget that forest companies cannot spend all their money on communications: they are actually engaged in producing timber and paper. It would be more reasonable to compare companies' budgets for communications, but from that would have to be subtracted the stock exchange release, which is a drain on resources. Then on the other side one would have to calculate the forestry campaign cash for all the environmental organisations. When we look beneath the surface, therefore, the resources used are very often revealed to be on a more equal footing than the image created might suggest.
in writing. - (DE) I am voting in favour of the report on the establishment of a framework for the activities of interest representatives in the European institutions.
In order to safeguard the transparency of the European institutions, a structured framework for the activities of lobbyists is required. I agree with the definition of lobbying as all areas of activity carried out with the objective of influencing the policy formulation and decision-making processes of the EU institutions, and that all players falling within that definition should be considered lobbyists and treated in the same way.
in writing. - (NL) Half-baked measures will be no help at all with the problem of lobbyists. Only complete transparency and obligatory records can restrict the growing influence of the industrial lobby. We need this quickly, as all too often we see Members tabling amendments here which have literally been taken over by a lobbyist. Politicians should be influenced in the first place by their voters, their supporters and their own good sense, not by an army of professional lobbyists. I therefore call on the European Commission to come up with a much more far-reaching package of measures.
The report on the 'interest groups', and well-known 'lobbyists', is a blatantly cynical admission of the deeply reactionary role of the European Parliament and the EU as a whole, and the class interests that it serves.
The European Parliament has for years officially sanctioned the right of representatives of monopoly groups to have free access to the European Parliament in order to apply pressure, bribe and insist on legislative interventions ensuring and increasing their profits.
Using the transparency rules as a pretext, the report tries to whitewash the direct intervention of monopolies. It brands trade-unions, professional and mass organisations as 'lobbyists'. The workers' and popular movement is thus lumped together with capitalists, whom the report has the nerve to describe as representatives of civil society. The only difference is that they find the doors of Parliament wide open to them, while the workers are not allowed near them.
Let the workers have no illusions. The European Parliament and its Members are not independent. They have been elected on a platform representing class interests which they represent in the European Parliament.
For the workers, the course that best serves their own interests is to overturn political groupings, weaken the capitalist parties, and resist and oppose a capitalist-orientated EU.
in writing. - I voted in favour of the recommendation contained within the report 'Framework for the activities of lobbyists in the EU institutions'.
These proposals for more transparency in lobbying place the European Parliament well ahead of almost any other parliament in the world in terms of regulating lobbyists and ensuring full financial disclosure.
in writing. - (NL) The politics of the EU are to a large extent becoming prescribed by the interests of large enterprises, which try to reinforce their global competitive positions by cutting costs in the areas of the environment, wages, industrial safety and consumer protection. It does not surprise us that these companies are doing this, but as long as they are doing it, it must be clear to everyone. That puts the trade unions, the environmental movements and the consumer groups in a position to do something about it.
For years I have been urging, in questions to the European Commission among other things, the strictest possible regulations governing transparency with regard to lobbyists. I see that the tough version has still not been adopted today. Then the 10 specific amendments tabled by the United Left and the Greens did not get a majority. These proposals related to a common register of all lobbyists who have access to EU institutions, openness regarding the aims and financing of lobbyists, further measures to be introduced in 2009, publication of unethical behaviour by lobbyists, clarification concerning special consultants to the European Commission, and a clampdown on civil servants acting as paid lobbyists while on leave.
In spite of the rejection of this better option, the decision that has been taken today is a step forward. On account of that, the two representatives of the Dutch Socialist Party voted in favour of it.
in writing. - (FR) I voted in favour of the Stubb report on the development of the framework for the activities of interest representatives (lobbyists) in the European institutions. It provides a clearer definition of the activities of lobbyists, of whom there are an estimated 15 000.
I therefore support the initiative to establish a common register where lobbyists will be able to register just once to gain access to the European Parliament, the Commission and the Council. In addition, all lobbyists will thereby commit to observing a code of conduct. It is essential for Members and European officials to be able to identify the organisations represented by interest groups and for these groups to respect the principles of honesty and good conduct.
in writing. - (FR) I voted in favour of this report aimed at providing a better framework for the activities of interest representatives in the EU.
There is an army of lobbyists in Brussels: it is estimated that are some 15 000 of them, representing 2 500 pressure groups. Their main aim is to influence Community decisions and their activity - although viewed with mistrust and suspicion by some citizens - is an important part of democratic life. For example, a Member will always have a better understanding of the issues involved in a legislative proposal after having listened to the opinion of the professional associations, NGOs, trade unions or regional representatives.
Nevertheless, lobbying can only serve democracy if it is transparent. Members, like citizens, must be able to determine the precise identity of these actors. Who finances them? What interests are they really defending?
By requiring lobbyists to join a public register shared by all the Community institutions and indicate in it the details of their funding, the text meets this requirement. In addition, lobbyists will from now on have to comply with a code of conduct and will be subject to sanctions if they fail to respect the rules therein.
in writing. - (PT) The changes in our globalised world and their consequences on the institutions are undoubtedly resulting in ever-increasing exposure to various social actors. We are therefore seeing increasing numbers of groups contacting this Parliament or the Commission, providing specialised information which is recognised as important. It is thus necessary to act so that these new interest representatives are clearly identified and so that rules on their activities are laid down and observed.
This report provides a definition of 'interest representatives', together with measures for assessing the implications of a common register for Parliament and the Commission. It also aims to increase information measures with regard to the financial data needed to ensure that political decision-makers and the general public can identify the main driving forces behind a given lobbying activity. I believe that these measures are important steps for ensuring greater clarity and legitimacy of the decision-making process of European political decision-makers, particularly as, in the vote, certain amendments were rejected which would only have served to devalue the correct assessment of this activity, in the name of outdated ideological preconceptions.
A parliamentarian always has a great need to obtain relevant information in order to be able to make good decisions. It goes without saying that one person cannot be an expert in everything. In that sense, lobbying can be a valuable addition to information-gathering by providing expertise and relevant impact analyses.
However, citizens are entitled to know what special interests are active. How influential a lobby group is does not necessarily depend on financial strength - animal rights activists and other social movements can be at least as successful as industrial interests. Registering interests is, of course, not entirely simple, not least when it comes to defining who or what groups are carrying out lobbying activities. However, as a decision-maker I consider it relevant continuously to monitor who is putting time and effort into influencing legislation. If you have nothing to hide, you also have nothing to be worried about. Trolls are destroyed by daylight.
in writing. - (DA) I voted in favour of the lobby report in its final version because in spite of everything it is a microscopic step forward in relation to the current situation. The failure to progress further is in itself proof of the influence that lobbyists have over the EU system.
in writing. - The need for greater transparency of lobbying is essential in the European Parliament. I hope that this report will increase openness and transparency of lobbying in Parliament.
I voted in favour of the lobby report in its final version because it is, in spite of everything, a microscopic step forward relative to the present situation. The fact that it did not succeed in going further is in itself testament to how much influence lobbyists have over the EU system.
Sport is part of the Lisbon Treaty and will therefore gain a more prominent role in EU policy with the entry into force of that treaty. We Social Democrats would like to emphasise that sport is already a cross-border activity, but that does not mean that European institutions like the Council, the Commission and Parliament should involve themselves in the detailed management of the sports movement. Instead, sport should govern itself as far as possible in order to retain its independence and autonomy.
in writing. - (IT) It is a great pleasure for me to vote in favour of the report by Mr Mavrommatis on safeguards for sport. Indeed, I believe that sport is an indissociable element of European culture and citizenship. Given that it is a significant way to promote social inclusion and intercultural dialogue, sport must be regulated at last so as to safeguard young people and protect them from dangers inherent in the sector: commercial pressure, fraud, the exploitation of minors and violence.
Of course, the entire sporting system cannot survive without funding. In many instances funding comes from television rights, so for this reason I believe it is advisable not only to allow media organisations to pay to cover sporting fixtures but also to ensure broad public access, at least to major events.
I am pleased to note that the report also contains a reminder of proper sporting conduct and appeals for measures to tackle racism and doping which, quite apart from its possible effects, is the most unsportsmanlike practice imaginable. It is therefore a good idea to have closer cooperation at every level to combat the problem, because doping undermines the very essence of sport: a love of competition, drawing on all one's resources and performing to the best of one's ability. Man has always risen to this challenge.
in writing. - (PL) In the context of the debate on the role of sport in the European Union I should like to emphasise the importance of local activities. I believe they represent the first step towards the development of a European policy aimed at promoting sport.
I represent Małoplolska (Lesser Poland). In that region, more than 60 000 individuals suffer from diabetes. Circulatory diseases are the main cause of death, amounting to 51% in 2005. These conditions are largely the consequence of obesity and lack of activity. One of the main objectives of the Voivodship's development strategy is the promotion of a healthy lifestyle. Achievement of this objective will involve investment in infrastructure and the construction of new facilities in the area, such as swimming pools, sports grounds and indoor sports facilities. In addition, my region encourages sporting activities by arranging financial awards for the best young sports people. Over 120 young people have received awards so far.
Support for this type of action at regional level should be a key element of the effort to promote a healthy lifestyle across the European Union. I supported the report by Mr Mavrommatis because I believe it raises many important issues relating to the development of sport.
in writing. - (PT) I voted in favour of the report on the White Paper on Sport.
Lack of physical exercise has negative consequences for the health of European citizens, leading to an increase in cases of excess weight, obesity and many chronic conditions, such as cardiovascular diseases and diabetes. For this reason, I defended the importance of medical advice for women on the potential benefits to be gained from physical activity during pregnancy and after childbirth.
I must also stress the importance of non-discriminatory rules governing sports competitions, by fixing equivalent prizes for men and women.
in writing. - (PT) The report contained proposals that we tabled in committee recommending that the specific associations for the different categories of persons involved in sport should also be appropriately represented in the decision-making bodies of international and national federations, and defending preventative measures and health checks for young sportspeople, ensuring that all the rights enshrined in the United Nations Convention on the Rights of the Child are respected.
More proposals that we tabled were adopted in plenary, in particular recommendations on: the need to provide 'dual career' training - sporting and academic - to young sportspeople to ensure the reintegration of professional sportspeople into the labour market at the end of their careers; the importance of encouraging people to play sports, by guaranteeing access to sport for all and equal opportunities and by investing in the training of teachers and sports coaches as well as in more public sports facilities, with the state having to assume the costs of safety at non-professional competitions organised by non-profit-making bodies; the importance of giving recognition to sporting successes achieved by women and the fight against discrimination in prizes; the defence of career opportunities for women in fields linked to the world of sport, including in decision-making posts, and drawing attention to non-professional sport.
However, we disagree with the references to the Lisbon Treaty.
The June List is firmly opposed to this report. First, the report refers to the Lisbon Treaty, which has not yet been ratified and is subject to a referendum in Ireland in a month or so. The European Parliament's federalist majority is thus breaching fundamental constitutional principles. The Lisbon Treaty is also 96% identical to the Constitutional Treaty which has already been rejected in referendums in France and the Netherlands. It is therefore completely unprincipled to refer to the Lisbon Treaty in this report.
Secondly, the report means that the EU will go into yet another policy area which the June List considers to be a matter for Member States.
We are therefore voting against this report.
in writing. - (PL) I congratulate the rapporteur and am glad Parliament acted on its own initiative to take up an issue of such importance to citizens of the European Union. The section of the report emphasising the importance of the message sport conveys merits a special mention. The message generally reaches us through the well-known slogan stating that sport equals health. As a result of that slogan, millions of Europeans are taking more care of their physical and mental health. That is not all, however. From our earliest years, sport teaches us about fair competition and honesty, and helps us to understand that our so-called role in the match depends on our own commitment, and that all the work and huge effort devoted to preparing for competitions will be rewarded.
Foreign sportspeople take part in sporting competitions. This helps to counter discrimination and teaches us tolerance at the stadiums. Tolerance is a fundamental element of respect for human rights. It is mentioned in all EU documents.
There is a further feature of this report that contributes to its added value. Genuine sport must be free from violence, whilst individual efforts to achieve the best possible results must be free from the scourge of our times, namely doping.
I voted against the report because I think it is too closely related to the Lisbon Treaty. I do not want to make sport supranational and instead think that it is fine as it is today. However, I do think that the amendment on women and sport was good.
in writing. - We accept the specificity of sport; however, the English version of recital I is extremely unclear and open to misinterpretation.
in writing. - I voted in favour of the amendments to the Mavrommatis report explicitly recognising the autonomy of sports organisations. My own country, Scotland, has a long tradition of autonomous, independent sporting bodies with organisations such as the Scottish Football Association being recognised as a full Member State organisation of FIFA and likewise the Scottish Rugby Union being a Member State within the IRB.
This recognition of Scottish sporting independence has played an important role in my country's past and will play an important role after the 2010 Scottish independence referendum - when Scotland will become a full, independent Member State of the EU.
in writing. - (DE) I am voting in favour of the White Paper on Sport in order to underscore the importance of sport in the European Union and foster dialogue on this issue.
Sport is an effective means by which to promote social integration and mutual understanding at national and international level. Sport also has an important economic dimension. For these reasons, it is important to create a framework in which the Member States can support sports organisations and events. As sport operates to a large extent at national level, Member States must have the possibility of self-regulation. The White Paper underlines this point and is also an appropriate basis on which to deal with aspects of concern to all countries, such as youth development, anti-doping programmes and anti-discrimination in sport.
I also welcome the creation of a special Sports Fund to support sporting activities and facilitate people's access to sport.
in writing. - We recognise that sport has a special role in society as an instrument of social inclusion and integration, and as a promoter of local democracy. We acknowledge the considerable importance of sport in health terms as a preventive measure for obesity and chronic conditions.
We fully support the notion of strengthening the role of women in sport; the importance of protecting athletes of all ages during and after their sports career; the promotion of sports in society, including physical activities in the school curriculum; the need for redistributive measures in sports financing; and the citizens right to information and wide access to broadcasts of sports events.
However, we do not support the enhanced role of EU-level policy in sport. We therefore cannot support the steps taken to further increase EU policy in this area. Specifically, we cannot support the idea of setting up a European police force for sport.
The report, like the Commission's White Paper, treats sport as yet another area of business activity designed to rake in money. The EU is trying to convert sport wholly into a commodity so that it brings even greater profitability to sports business groups and multinationals. This is why the EU is using the Lisbon Treaty to extend its powers to cover sport.
This is tantamount to the systematic dismantling of amateur sport, even at school level. Amateur sport provides raw material for the sports industry and commercialised championships. Young people and the public as a whole are being treated as spectators and customers of sports entertainment organised by the commercially oriented federations. The fine words about the values promoted by sport, the fight against doping, etc. seem a mockery when the desire to emulate is replaced by ruthless competition. Corruption, doping, bigotry and intolerance are integral parts of commercialised sport; they are used to promote the products of the companies that control it.
The sporting and physical exercise needs of young people can be met only by creating infrastructures and developing mass popular sport. The values of collectivity and solidarity must be promoted to oppose the corrupt model of sport produced by the capitalist system, which subordinates everything to profit.
in writing. - I generally support Manolis Mavrommatis' white paper on sport. I believe that most of its recommendations will benefit sport at all levels across the EU. Indeed, I feel that encouraging football clubs to focus on nurturing talent is a positive step for the game.
Every club - even the big ones - must accept some responsibility for training and not rely solely on their financial muscle in the transfer market to acquire players who were trained by others. Football should not be merely a financial contest.
in writing. - The White Book on Sport is like a Russian "matrioshka" puppet: the first is amateur sport, the second is professional sport and the last is football (where the big money is). Thus, it gives the impression that amateur sport which is its declared "raison d'etre" is only an alibi for approaching professional sport, especially football, which seems to be the main target. The White Book is also unequal in its approach: tough on extending the existing rules in traditional fields like discrimination, illegal immigration, illegal drugs, and competition to sportive activities, but soft when it comes to devising special rules for them, as if the people involved should not be scared somehow. In any case, the White Book is heralding a new era of active involvement on the part of the EU bodies in regulating professional sport, mainly European soccer. The good news is that it intends to do it by first talking to the people involved.
in writing. - (IT) I welcome the report by Manolis Mavrommatis on the White Paper on Sport. Indeed, I recognise the important role played by sport in the life of every individual and society, in that it is a means whereby everyone can overcome personal challenges, discover their own passions and talents, identify with a group and understand the importance of abiding by rules. By extrapolating these values to an international level one can understand why sport is able to break down geographical barriers and promote social intercourse and peace.
I believe it necessary to point out that any kind of infringement of civil or moral ethical rules in sport - such as doping, deliberately racist gestures or gambling - must be punished, in an attempt to return to the ideals and ultimate purpose of sport.
Last of all, I would point out that there is often a tendency to justify the growing importance of certain types of sport to the detriment of others, through huge wage differentials between the players of various sports.
For this reason, I believe that support measures should be introduced in favour of less widespread and well-known sports.
The report on sport contained a lot of interesting and sensible things. No one can reasonably be opposed to EU Member States taking strong action against doping and xenophobia within sport. It was more controversial, but in my opinion sensible, to support the Commission's idea of a common European police force to cover sporting events. To that extent I was prepared to support the report. Unfortunately, the really big issue, the one concerning the liberalisation of gambling monopolies in Europe, missed the target. Personally, I believe that liberalisation, under controlled forms and with licensed gambling and lottery companies, would be able to satisfy both the interest of consumers in a range of gambling options and the sports movement's need for resources. I therefore abstained from voting.
in writing. - Sport is an important part of everyday life. Most EU citizens either participate or spectate at a number of sporting events and it is often seen as more important than life itself at times.
Sport should not be above the law, but we as legislators should also recognise the unique position sport has within the European Union and the role played by various governing bodies.
We should also recognise that whilst Association Football is the dominant game, it is not the only game being played, and we must recognise that other sports and pastimes as diverse as rugby league and hurling or crown green bowling and pigeon racing have an important part to play.
It is not the role of the EU to govern these sports nor indeed act as some kind of sports police. That role should remain with the appropriate governing body. However, the EU can be complementary in nature and help in developing all kinds of sport by speaking out against sporting discrimination which still happens when one sport feels threatened by another. I cite the Greek Rugby Union as a classic example.
I will be supporting the Mavrommatis report, perhaps not as enthusiastically as I support Wigan Warriors rugby league team or St Mirren and Blackburn Rovers, but then again this is only politics when all is said and done.
in writing. - This report on the White Paper on Sport needs to recognise that there is a subsidiarity issue over sport in the EU. That is why I support Amendment No 2.
in writing. - We recognise that sport has a special role in society as an instrument of social inclusion and integration, and as a promoter of local democracy. We acknowledge the considerable importance of sport in health terms as a preventive measure for obesity and chronic conditions.
We fully support the notion of strengthening the role of women in sport; the importance of protecting athletes of all ages during and after their sports career; the promotion of sports in society, including physical activities in the school curriculum; the need for redistributive measures in sports financing; and the citizens right to information and wide access to broadcasts of sports events.
However, we do not support the enhanced role of EU-level policy in sport. We therefore cannot support the steps taken to further increase EU policy in this area. Specifically, we cannot support the idea of setting up a European police force for sport.
in writing. - On behalf of the EPLP. We accept the specificity of sport, however, the English version of Recital I is extremely unclear and open to misinterpretation.